Opinion by
Mr. Justice Moschzisker,
This was a proceeding in equity to compel the operator of a mine to leave certain solid pillars of coal in an *562underlying vein, to support an overlying vein. The defendant owned the coal in question under a lease from the plaintiffs which granted “All the merchantable and minable coal......available for proper, skillful and careful mining,” and contained in its eighteenth section this covenant: “The party of the second part (lessees) shall leave solid pillars of coal at all such points as may be designated by the parties of the first part (lessors) as necessary for the present or future working of the mines, for the security of improvements and for other purposes hereinbefore mentioned and purposes incident thereto.”
The following excerpt from the opinion of the learned court below well states the appellants’ position: “The plaintiffs claim that under this clause of the lease ‘the lessors have the power to direct pillars of coal to be left at all such points as may be designated by them, which may be necessary for the protection of the present and future workings of the mine.’.......There are two veins of coal involved in this dispute. The one is the overlying, commonly called Seven Foot Yein, the other is the Buck Mountain Vein. It is conceded that it is not feasible to work the Seven Foot Yein alone at this mine, and it can only be worked to advantage in connection with the Buck Mountain Vein. The Buck Mountain Yein having been worked a considerable distance below the Seven Foot Yein, the plaintiffs claim that no pillars should be taken out of the Buck Mountain Vein until the Seven Foot Yein is worked out. That to draw the pillars from the Buck Mountain Yein would let down the Seven Foot Vein, or, at least, make it too dangerous and expensive to mine.”
The plaintiffs notified the defendant not to remove or rob the pillars in a large area of the mine, but the latter refused to comply with the notice, taking the position that to do so, “would be an injury to all parties concerned, would do great damage to the defendant, would jeopardize the future working of the mine, would *563prevent the recovery of a large quantity of coal, would be more expensive and more dangerous to the workingmen, and would be an ejectment of the defendant from its rights and property without cause shown for so doing” ; further, that the plaintiffs had an adequate remedy at law for any possible damage they might suffer. The plaintiffs then filed a bill in which they set forth the lease, calling particular attention to clause 18, and averred the notice to the defendant and the latter’s noncompliance therewith; and they prayed the court to restrain the defendant “from robbing the pillars.” The case came on for hearing and a decree was entered dismissing the bill. The plaintiffs have appealed from this decree.
The court below construed the 18th clause of the lease to mean, when taken in connection with the grant as a whole, that the lessors thereunder only had the right to insist that such pillars be left undisturbed as are “necessary, for the present or future workings of the mine”; and decided that the question of necessity, when brought into controversy, was one to be judicially determined; further, that no such necessity had been shown, and that to “insist upon the lessee leaving the pillars standing according to the notice of the lessors, as prayed for in the bill, would be unjust, arbitrary and in fraud of the rights of the lessee.” But the chancellor went beyond this, and found as a fact that the “gob system” of mining, which was being pursued by the defendant as a substitute for the “pillar system,” was the better and safer of the two, stating, “We have no hesitancy in saying that these two veins should be worked under the panel or gob system by which the overlying strata is supported by the falling debris or gob filling the entire area of space left after taking out the coal mined from the breasts and pillars; that to work them under existing conditions by the long run or pillar system, relying on the pillars now standing as the only support of the overlying strata for the entire *564distance and for the length of time necessary to mine the overlying Seven Foot Vein, would be more expensive, destructive and dangerous, and would be subversive of the object and purpose of the......lease as a whole.” The chancellor also found that no damage to the plaintiff had been shown, that any future damage which might possibly result to the Seven Foot Vein by reason of the robbing of the pillars and subsidence of the strata would not be “irreparable” and could be ascertained readily, and that the proofs offered showed that such possible damage “amounts to no more than an apprehension of danger in the future,......which may never occur.” In short, the court decided from a consideration of the great mass of testimony adduced by both sides, that the system of mining pursued by the defendant is the most suitable to the situation, and that, in all probability, the Seven Foot Vein and “the surface over the Seven Foot Vein can in no way be injured thereby”; further, that “if any damage should result ......the amount of said damage could be ascertained” ; and concluded, inter alia, that since “the proofs of the plaintiff are based on an anticipation of danger which may never occur, apprehensions merely speculative, eventual and contingent,” and the granting of the injunction would “probably do greater injury than leaving the plaintiffs to their redress by a court and jury,” the bill should be dismissed. In this conclusion we see no error.
That equity had jurisdiction to entertain the bill may be conceded, but, under the law as defined by this court, it is clear that the facts in the present case would not have justified the issuance of an injunction. (See Berkey v. Berwind-White Coal Mining Co., 220 Pa. 65.) The plaintiff neither averred nor proved irreparable damage, or danger of such in the future; and an injunction is never granted for the purpose of enforcing a mere right, contractual or otherwise, the breach of which can readily be compensated in damages. This *565principle controls tbe present case, and, therefore, it is not necessary for ns to pass judgment on tbe construction placed upon tbe contract by tbe court below. If tbe plaintiffs suffer damages in tbe future, they have an adequate remedy at law.
Tbe assignments of error are all bad in form. Tbe first fifty each fails to show tbe exception taken below or tbe court’s action thereon, in tbe manner required by tbe equity rules and decisions of this court, and tbe last one merely states tbe decree by reference, instead of transcribing it in totidem verbis: Prenatt v. Messenger Printing Co., 241 Pa. 267; Kane & Elk R. R. Co. v. Pittsburgh & Western R. R. Co., 241 Pa. 608. Since tbe assignments are all defective, we will not pass upon them separately; but we find no reversible error, and, for tbe reasons stated in this opinion, we will not disturb tbe final decree dismissing tbe bill.
The decree is affirmed at tbe cost of tbe appellants.